UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4656



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PETER ANTHONY BOND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-03-168)


Submitted:   April 19, 2006                   Decided:   May 16, 2006


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noell P. Tin, TIN, FULTON, GREENE & OWEN, P.L.L.C., Charlotte,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina; Amy E. Ray Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Peter Anthony Bond pled guilty without benefit of a plea

agreement to one count of tax evasion, 26 U.S.C. § 7201 (2000), and

was sentenced to a term of fifteen months imprisonment.                  Bond

appeals his sentence, contending that the district court clearly

erred    in    finding   that    the   offense     involved   sophisticated

concealment,     as   defined   in   U.S.    Sentencing   Guidelines   Manual

§ 2T1.1(b)(2) (1998), and making a two-level enhancement on that

basis.   We affirm.

              In the late 1990’s, Bond set up a number of so-called

“pure trusts” and transferred his money and assets into these

trusts with the intent of evading income tax, as he acknowledged in

connection with his guilty plea.        Bond professed initially that he

believed income from the trusts was not taxable.                Among other

things, he used money from one of the trusts to purchase a

Mercedes-Benz and bought a restaurant with money from another

trust.   He also established a Nevada limited liability corporation

which was owned by one of the trusts, and through this company

bought a Cessna aircraft and attempted to buy a helicopter.                In

addition, Bond concealed ownership of his home by having another

person buy it in the name of one of his companies.            The house was

then sold to Bond’s brother, who rented it to him.            Bond also made

extensive use of credit cards which were in his administrative




                                     - 2 -
assistant’s name.     Eventually, when the charges could not be paid,

she was forced to file for bankruptcy.

            Prior to sentencing, Bond objected to the probation

officer’s   recommendation       for    an   enhancement   for   sophisticated

concealment.    As defined in Application Note 4 to USSG § 2T1.1,

“‘sophisticated concealment’ means especially complex or especially

intricate offense conduct in which deliberate steps are taken to

make the offense, or its extent, difficult to detect.”                       The

examples provided are:          “hiding assets or transactions, or both,

through the use of fictitious entities, corporate shells, or

offshore bank accounts . . . .”            (Id.).

     At the sentencing hearing, Bond submitted several affidavits

in support of his objection.           One was by a forensic accountant who

opined that Bond could have taken more effective steps to hide his

tax evasion, and did not seem to have made any effort to mask his

involvement    in   the   tax    evasion     scheme.   Another    was   by   his

attorney, who said he had advised Bond, when the North Carolina

Department of Revenue was seeking to collect back taxes from Bond,

that he should file amended tax returns that accurately reflected

his income because a “pure trust” was not a legal tax shelter and

that Bond did so. The third affidavit was by Bond’s administrative

assistant, who said she helped set up the trusts, making no effort

to hide Bond’s involvement.         She also said that she willingly let




                                       - 3 -
Bond use credit cards in her name “for business purposes,” and did

not consider herself a victim.

           The   district   court’s      determination     that   Bond   used

sophisticated methods of concealment is reviewed for clear error.

United States v. Kontny, 238 F.3d 815, 821 (7th Cir. 2001).              Bond

maintains that his use of “pure trusts” did not involve any

concealment, and could not have been sophisticated since these

trusts are marketed to many people.        He asserts that his conduct,

including under-reporting and concealing the amount of stock he

owned in certain businesses, did not go beyond the level of

concealment that is inherent in tax evasion. However, because Bond

used trusts and corporations to mask his ownership of automobiles,

an   airplane,   a   restaurant,   and   his   attempted    purchase     of   a

helicopter, we are satisfied that he tried to hide his assets and

he engaged in “deliberate steps . . . to make the offense, or its

extent, difficult to detect.”         Therefore, we conclude that the

district court did not clearly err in finding that the enhancement

was warranted in his case.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED


                                   - 4 -